DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 	Claim 1-8 and 14-25 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the therapeutic antibody target".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, 20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruyra et al., PLOS ONE, Oct 2013, Vol. 8, Issue 10, e76338, 1-13.
Regarding claim 1, Ruyra et al. teaches a “liposome-encapsulated immunostimulant cocktail containing crude lipopolysaccharide (LPS) from E.coli and polyinosinic:polycytidylic acid [poly(I:C)], a synthetic analog of dsRNA virus, aiming to be used as a non-specific vaccine nanocarrier” (current claims 19 and 20).  Abstract.   Although the composition is intended for fish, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  To be sure, Applicant argues that Ruya’s disclosure and the claimed subject matter are distinguishable because “Ruyra pertains to liposomes comprising two components (LSP and dsRNA), whereas Applicant’s claims are directed to liposomes comprising only LPS and no other agent.” Reply at page 11.  However, the claims do not indicate that that liposomes encapsulate only bacterial LPS.  Rather, the language “consisting of” relates to the liposomal formulation being only one or more liposomes. 
Regarding claim 25, insofar as the antigen is also encapsulated then that would imply simultaneous administration.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14-18 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox et al. (WO 2019/051149).
	Regarding claim 1, Fox et al. teaches liposomal formulations containing saponin and optionally, a liposaccharide.  Fox et al. further teaches that the “liposomes can be made by a process whereby the saponin (and optional LPS) is mixed with preformed liposomes.”  Para. [0174].  Fox et al. teaches that “[b]acterial LPS-derived adjuvants to be formulated in adjuvant combinations may be purified and processed from bacterial sources.”  Para. [0008].   Although Fox et al. does not expressly teach that the saponin and/or LPS is encapsulated within the liposome, this is presumed given the process by which the liposomal formulation is prepared.  For instance, Ruyra et al., above, teaches that the LPS is encapsulated when LPS is added to a lipid film.  See page 2, col. 2.  Fox et al. also teaches a method similarly involving the hydration of a lipid film.  See para. [0175].  
Regarding claim 2, Fox et al. teaches that “[i]t has long been known that enterobacterial liposaccharide (LPS) is a potent stimulator of the immune system.”  Para. [0006].  
Regarding claim 3, Fox et al. teaches GLA, a synthetic non-toxic derivative of the lipid A tail of LPS.  See para. [0006]. 
Regarding claims 4 and 5, Fox et al. teaches that “embodiments may also comprise a cancer antigen that will be useful against any cancer characterized by tumor associated antigen expression, such as HER-2/neu expression or other cancer-specific or cancer-associated antigens.”  Para. [0145].  
Regarding claim 14, Fox et al. teaches “eliciting and enhancing an immune response against at least one epitope, biomolecule, cell, or tissue that is associated with cancer.”   Para. [0019]; see also para. [0177].  
Regarding claim 15 and 16, Fox et al. teaches “the antigen may be a tumor rejection antigen such as those for prostate, breast, colorectal, lung, pancreatic, renal or melanoma.”  Para. [0142].
Regarding claims 17 and 25, insofar as the antigen is also encapsulated then that would imply simultaneous administration.
Regarding claim 18, Fox et al. teaches systemic administration.  See para. [0154]; see also para. [0044].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 8, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (WO 2019/051149) as applied to claims 1-5, 14-18 and 25 above, and further in view of Hu et al. (WO2008/063129).
Teachings of Fox et al. are discussed above. 
Regarding claim 7, Fox et al. does not teach etoposide.
Hu et al. teaches lipid containing particles such as liposomes comprising quillaja saponins for the treatment of cancer.  See Abstract.  “The particles are also delivery systems for one or several compounds for cancer treatment.”  Page 1, lines 5 and 6.  Anti-cancer agents include etoposide (current claim 8, 22 and 24).  See page 24, line 8.  
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Fox et al. and Hu et al. to arrive at the instantly claimed invention.  In this instance, one of ordinary skill in the art would find motivation to combine the references because they both teach liposomes comprising saponins and optionally lipopolysaccharides that are useful for treating cancer.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   In this instance, it would have been prima facie obvious to incorporate etoposide taught by Hu et al. as an anti-cancer agent.

 Claim(s) 6, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (WO 2019/051149) as applied to claims 1-5, 14-18 and 25 above, and further in view of Dumontet et al. (WO 2013/129936).
Teachings of Fox et al. are discussed above. 
Regarding claim 7, Fox et al. does not teach rituximab.
Dumontet et al. teaches liposomal G-CSF and rituximab for the treatment of lymphoma.  See Figure 1. 
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Fox et al. and Dumontet et al. to arrive at the instantly claimed invention.  In this instance, one of ordinary skill in the art would find motivation to combine the references because they both teach the use of an antibody and liposomes that are useful for treating cancer.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   In this instance, it would have been prima facie obvious to incorporate rituximab taught by Dumontet et al. to treat cancer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618